                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendants
                                                     LAS VEGAS METROPOLITAN POLICE
                                                 8   DEPARTMENT, SHERIFF DOUGLAS
                                                     GILLESPIE and OFFICER SCOTT NIELSON
                                                 9

                                                10                                          UNITED STATES DISTRICT COURT

                                                11                                              DISTRICT OF NEVADA

                                                12   HARVESTER HARRIS,                                     Case No. 2:15-cv-00337-GMN-PAL

                                                13                            Plaintiff,
                                                     vs.
                                                14                                                             STIPULATION AND ORDER TO
                                                     CITY OF HENDERSON; a political                             EXTEND MOTION IN LIMINE
                                                15   subdivision of the State of Nevada; LAS                           DEADLINE
                                                     VEGAS METROPOLITAN POLICE
                                                16   DEPARTMENT, a political subdivision of the                          (2nd Request)
                                                     State of Nevada; SHERIFF DOUG
                                                17   GILLESPIE, individually; CHIEF PATRICK
                                                     MOERS, individually; OFFICER SCOTT
                                                18   NIELSON, P#4408, individually;
                                                     DETECTIVE PERDUE, individually; DOE
                                                19   OFFICERS III-X; and JOHN DOES I-X,
                                                     inclusive,
                                                20
                                                                              Defendants.
                                                21

                                                22              The above-referenced parties, by and through their counsel of record, hereby request,
                   Las Vegas, Nevada 89113
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   agree and stipulate to extend the current deadline to file Motions in Limine from Wednesday,
                           Suite 250




                                                24   March 13, 2019 to Wednesday March 20, 2019. The basis for this request is that the parties are


                                                     2305722_1.docx 6943.86
                                                                                                                                            Page 1 of 2
                                                 1   currently discussing a possible resolution to this case and would like additional time to do so

                                                 2   prior to filing Motions in Limine.

                                                 3              DATED this 12th day of March, 2019.

                                                 4   KAEMPFER CROWELL                                 YAN KENYON

                                                 5
                                                     By: /s/ Lyssa S. Anderson                        By:     /s/ Jay A. Kenyon
                                                 6      LYSSA S. ANDERSON                                   JAY A. KENYON
                                                        Nevada Bar No. 5781                                 Nevada Bar No. 6376
                                                 7      1980 Festival Plaza Drive, #650                     7881 West Charleston Blvd., #165
                                                        Las Vegas, Nevada 89135                             Las Vegas, NV 89117
                                                 8
                                                          Attorneys for Defendants                          Attorney for Plaintiff
                                                 9

                                                10                                               ORDER

                                                11              IT IS SO ORDERED.
                                                                              13
                                                                DATED this _______ day of March, 2019.
                                                12

                                                13

                                                14

                                                15
                                                                                                  Gloria M. Navarro, Chief Judge
                                                16                                                UNITED STATES DISTRICT COURT 

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89113
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 250




                                                24


                                                     2305722_1.docx 6943.86
                                                                                                                                           Page 2 of 2
